DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Response to Amendment
The Amendment filed on 10/21/2021 has been entered. 

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a casing having a substantially prismatic shape and defining an upper wall, a lower wall, a pair of opposite side walls, a front wall, and a rear wall; a printed circuit board mounted within the casing, the casing has a plurality of grooves configured for locking the printed circuit board within the casing along a horizontal direction perpendicular to the front wall; and a human-machine interface associated with the casing, having a push-button body, carrying at least one electric contact, arranged 
Regarding Claim 20, the prior art fails to teach, disclose, or suggest, either alone or in combination, providing a printed circuit board having a main side; rigidly connecting on the main side at least one connector element including a main connector body made of a plastic material and defining a receptacle extending along a direction substantially parallel to a main plane of the printed circuit board, locking the printed circuit board into at least one seat formed on the portion of the casing; arranging the main body in abutment against an abutment surface of the portion of the casing; and connecting a terminal of a cable to the connector element through auxiliary portion, according to an operative connection direction, parallel to the main plane of the printed circuit board and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 10/21/2021 have been fully considered and are persuasive.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833